Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the communication filed on 2/5/21. Claims 1 – 15 are pending.

Response to Arguments
After further review and updated search, a new ground of rejection has been made. Applicant’s arguments with respect to claims 1, 7, 10 and 14 have been considered but are moot due to the new ground of rejection. The finality of the last office action is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 7 – 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 22.282 V14.1.0 (2016-09), (hereinafter 3GPP TS 22) in view of Keller et al. (US 2018/0359286 A1). 
Regarding claim 1, 3GPP TS 22 teaches a method for releasing mission critical data (MCData) communication among a first MCData user equipment (UE) (page 13, [R-6.2.2.1-002a]: receiving users/members of the Selected MCData group), a second MC data UE (page 13, [R-6.2.2.1-002a]: receiving users/members of the Selected MCData group) and an MCData server (page 13, [6.2.2.1.1-003]: MCData Administrator/Service), the method comprising: determining, by the MCData server, whether to release an MCData communication, based on a release condition (page 14, [R-6.2.2.4-003] and [R-6.2.3-004]: removed from the communication for reasons of lack of capacity. Further described on page 17, [R-6.3.2.6-006]: MCData service shall remove the permission to transmit from the transmitting Participant when the Participant’s transmit limit has been reached); transmitting, by the MCData server, an MCData release intent request message to the first MCData UE (page 14, [R-6.2.3-007]: The MCData Service may provide a notification of intent to terminate a communication e.g. to give the user time to request an extension); determining whether an MCData request for extension is received within a predetermined time from the first MCData UE (page 14, [R-6.2.3-006] - [R-6.2.3-007]: The MCData Service may provide a notification of intent to terminate a communication e.g. to give the user time to request an extension. Further described in [R-6.2.3-008 through R-6.2.3-010a]).
3GPP TS 22 fails to explicitly disclose determining, by the MCData server, whether to accept the MCData request for extension based on one or more policies, in response to receiving the MCData request for extension from the first MCData UE; transmitting, by the MCData server, an MCData response message in response to receiving the MCData request for extension to the first MCData UE; and releasing the MCData communication when the MCData server did not accept the MCData request for extension.  
However, Keller teaches determining, by the MCData server, whether to accept the MCData request for extension based on one or more policies, in response to receiving the MCData request for extension from the first MCData UE (paragraph 168: In a step 1b., UE sends an Extended Service Request (Reject or Accept) message to the MME for mobile terminating CS Fallback. The Extended Service Request message is encapsulated in RRC and S1-AP messages); transmitting, by the MCData server, an MCData response message in response to receiving the MCData request for extension paragraph 169: In a step 1c., upon receiving the Extended Service Request (Reject) for mobile terminating CS Fallback, the MME sends Paging Reject towards MSC to stop CS Paging procedure and this CSFB procedure stops); and releasing the MCData communication when the MCData server did not accept the MCData request for extension (paragraphs 169-170: In a step 1c., upon receiving the Extended Service Request (Reject) for mobile terminating CS Fallback, the MME sends Paging Reject towards MSC to stop CS Paging procedure and this CSFB procedure stops).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 3GPP TS 22’s method by incorporating the teachings of Keller, for the purpose of terminating a connection according to specified conditions.
Regarding claim 2, 3GPP TS 22 teaches the method of claim 1, wherein the MCData release intent request comprises a request for more information (page 15, [R-6.2.3-011]: request for more information with any notification of intent to terminate communication).  
Regarding claim 3, 3GPP TS 22 teaches the method of claim 2, further comprising: receiving an MCData more information response in response to the MCData release intent request (page 15, [R-6.2.3-011], NOTE2, [R-6.2.3-012] and [R-6.2.3-012a]: An MCData UE shall respond to a request for more information).  
Regarding claim 7, 3GPP TS 22 teaches a method for releasing mission critical data (MCData) communication among a first MCData user equipment (UE) (page 13, [R-6.2.2.1-002a]: receiving users/members of the Selected MCData group), a second page 13, [R-6.2.2.1-002a]: receiving users/members of the Selected MCData group) and an MCData server (page 13, [6.2.2.1.1-003]: MCData Administrator/Service), the method comprising: receiving an MCData release intent request from the MCData Server (page 14, [R-6.2.3-007]: The MCData Service may provide a notification of intent to terminate a communication e.g. to give the user time to request an extension); determining whether to transmit an MCData request for extension (page 14, [R-6.2.3-006] - [R-6.2.3-007]: The MCData Service may provide a notification of intent to terminate a communication e.g. to give the user time to request an extension. Further described in [R-6.2.3-008 through R-6.2.3-010a]); transmitting the MCData request for extension to the MCData server based on the determination (page 14, [R-6.2.3-006] - [R-6.2.3-007]: The MCData Service may provide a notification of intent to terminate a communication e.g. to give the user time to request an extension. Further described in [R-6.2.3-008 through R-6.2.3-010a]). 
3GPP TS 22 fails to explicitly disclose receiving an MCData response for extension from the MCData server or receiving an MCData server communication release indication from the MCData server.
However, Keller teaches receiving an MCData response for extension from the MCData server or receiving an MCData server communication release indication from the MCData server (paragraphs 169-170: In a step 1c., upon receiving the Extended Service Request (Reject) for mobile terminating CS Fallback, the MME sends Paging Reject towards MSC to stop CS Paging procedure and this CSFB procedure stops).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 3GPP TS 22’s method by 
Regarding claim 8, 3GPP TS 22 teaches the method of claim 7, further comprising: determining whether the MCData release intent request includes a request for more information(page 15, [R-6.2.3-011]: request for more information with any notification of intent to terminate communication); and transmitting an MCData more information response to the MCData server based on the determination regarding the release intent request (page 15, [R-6.2.3-011], NOTE2, [R-6.2.3-012] and [R-6.2.3-012a]: An MCData UE shall respond to a request for more information).  
Regarding claim 9, 3GPP TS 22 teaches the method of claim 8, further comprising receiving an MCData server communication release request from the MCData server (page 14, [R-6.2.3-007]: The MCData Service may provide a notification of intent to terminate a communication e.g. to give the user time to request an extension); and transmitting 3Appl. No.: 16/345,936an MCData server communication release response to the MCData server (page 15, [R-6.2.3-011], NOTE2, [R-6.2.3-012] and [R-6.2.3-012a]: An MCData UE shall respond to a request for more information).  
Regarding claim 10, 3GPP TS 22 and Keller teach the same limitations described above in the rejection of claim 1. 3GPP TS 22 further teaches the MCData server comprising: a transceiver (inherent in servers/administrators); and a processor coupled with the transceiver (inherent in servers/administrators).
Regarding claim 11, 3GPP TS 22 teaches the MCData server of claim 10, wherein the MCData release intent request comprises a request for more information (page 15, [R-6.2.3-011]: request for more information with any notification of intent to terminate communication), and wherein the processor is further configured receive an MCData more information response in response to the MCData release intent request (page 15, [R-6.2.3-011], NOTE2, [R-6.2.3-012] and [R-6.2.3-012a]: An MCData UE shall respond to a request for more information).  
Regarding claim 14, 3GPP TS 22 and Keller teach the same limitations described above in the rejection of claim 7. 3GPP TS 22 further teaches the first MCData UE comprising: a transceiver (inherent in UEs); and a processor coupled with the transceiver (inherent in UEs).
Regarding claim 15, 3GPP TS 22 teaches the first MCData UE of claim 14, wherein the processor is further configured to: determine whether the MCData release intent request includes a request for more information (page 15, [R-6.2.3-011]: request for more information with any notification of intent to terminate communication), and transmit an MCData more information response to the MCData server based on the determination regarding the release intent request (page 15, [R-6.2.3-011], NOTE2, [R-6.2.3-012] and [R-6.2.3-012a]: An MCData UE shall respond to a request for more information).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 22 and Keller as applied to claim 1 above, and further in view of Mufti (US 2018/0368028 A1).
Regarding claims 4 and 12, 3GPP TS 22 and Keller teach the method of claim 1, wherein 3GPP TS 22 further teaches the releasing of the MCData communication further comprises: transmitting an MCData server communication release request to the page 15, [R-6.2.3-013]: The MCData Service shall terminate an MCData Service Group Communication if any termination condition occurs).
	3GPP TS 22 fails to explicitly disclose receiving an2Appl. No.: 16/345,936 Response dated: February 5, 2021MCData server communication release response from the first MCData UE and the second MCData UE.  
However, Mufti teaches receiving an2Appl. No.: 16/345,936 Response dated: February 5, 2021MCData server communication release response from the first MCData UE (paragraph 125: Terminating UE 1204 may respond with a SIP 487 Request Terminated response confirming that the communication session has been cancelled). Although Mufti does not explicitly disclose a second MCData UE, it would have been obvious to one skilled in the art to realize a second MCData UE can send a release response. 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 3GPP TS 22’s method by incorporating the teachings of Mufti, for the purpose of terminating connections associated with UEs according to specified conditions.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 22 and Keller as applied to claim1 above, and further in view of 3GPP TS 23.282 V0.1.0 (2016-08), (hereinafter 3GPP TS 23).
Regarding claim 5, 3GPP TS 22 and Keller teach the method of claim 1, but fail to explicitly disclose wherein the releasing of the MCData communication further comprises: removing file data stored by the MC Data server.
page 7, 5.1.2, 2nd paragraph: the data may be purged from the temporary store).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 3GPP TS 22’s method by incorporating the teachings of 3GPP TS 23, for the purpose of clearing data from a particular file and provide space for subsequent data.
Regarding claim 13, 3GPP TS 22 teaches the MCData server of claim 10, wherein the processor is further configured to: transmit an MCData server communication release indication to the first MCData UE (page 15, [R-6.2.3-013]: The MCData Service shall terminate an MCData Service Group Communication if any termination condition occurs).  
3GPP TS 22 fails to explicitly disclose removing file data stored by the MC Data server.
However, 3GPP TS 23 teaches removing file data stored by the MC Data server (page 7, 5.1.2, 2nd paragraph: the data may be purged from the temporary store).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 3GPP TS 22’s method by incorporating the teachings of 3GPP TS 23, for the purpose of clearing data from a particular file and provide space for subsequent data.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 22, Keller and 3GPP TS 23 as applied to claim1 above, and further in view of Mufti (US 2018/0368028 A1).
Regarding claim 6, 3GPP TS 22 teaches the method of claim 5, but fails to explicitly disclose transmitting an MCData server communication release indication to the first MCdata UE.  
	However, Mufti teaches an MCData server communication release indication to the first MCdata UE (paragraph 125: ATCF 220 also sends a cancellation message, e.g., a SIP CANCEL, to terminating UE 1204 indicating that the communication session is being cancelled).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 3GPP TS 22’s method by incorporating the teachings of Mufti, for the purpose of terminating connections according to specified conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462